SAYRE, J. I dissent. Louisville  N. R. Co. v. Street,164 Ala. 155, 51 So. 306. The *Page 258 
statute has been re-enacted (Code 1923) with the construction put upon it in the cited case. It provides that the plaintiff in a case brought under it may recover "such damages 'as the jury may assess.' " The prevailing opinion in effect amends the statute so as to require the assessment of damages to the extent of one cent, at least. Louisville  N. R. Co. v. Street, supra. I think the difference between a verdict for one cent and a verdict for nothing at all is negligible.